341 F.3d 869
Francisco Vasquez, Plaintiff-Appellant,v.County of Los Angeles, erroneously sued as Los Angeles County Board of Supervisors, Defendant-Appellee.
No. 00-56803
United States Court of Appeals, Ninth Circuit.
Filed August 25, 2003.

Susan D. Salisbury, Law Office of Susan D. Salisbury, Rosemead, CA, for Plaintiff-Appellant.
Eugene P. Ramirez, Manning & Marder, Kass, Ellrod, Ramirez LLP, Barry M. Wolf, Greines, Martin, Stein and Richland, LLP, Los Angeles, CA, for Defendant-Appellee.
Before: Warren J. Ferguson, Thomas G. Nelson, and William A. Fletcher, Circuit Judges.

ORDER

1
The Opinion filed September 30, 2002, slip op. 15275, and appearing at 307 F.3d 884 (9th Cir.2002), is withdrawn. It may not be cited as precedent by or to this court or any district court of the Ninth Circuit.